Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2019

                                      No. 04-19-00589-CV

                           IN THE INTEREST OF M.T., A CHILD,


                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 17-09-34741-MCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        The court reporter responsible for filing the reporter’s record in this appeal has filed a
notification of late record informing the court that the reporter’s record has not been filed
because (1) appellant is not entitled to appeal without paying the fee for the reporter’s record and
the appellant has failed to pay the fee or make arrangements to pay the fee for preparing the
reporter’s record and (2) appellant has failed to provide a designation of record notifying her of
the portions of the reporter’s record that need to be prepared for this appeal.

         We, therefore, ORDER appellant to provide written proof to this court on or before
September 26, 2019, that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. We FURTHER ORDER appellant to provide written proof to this court on or before
September 26, 2019, that he has requested the court reporter to prepare the reporter’s record in
compliance with Texas Rule of Appellate Procedure 34.6 and has filed a copy of his request with
the trial court clerk. See TEX. R. APP. P. 34.6(b).

        If appellant fails to respond within the time provided, the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court